department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list se t eo ra t legend contributors consultant dear this is in response to your letter dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for disposing of certain excess_business_holdings facts you are a private_foundation that is organized as a_trust you have been recognized as an organization exempt from federal_income_tax under sec_501 of the code and classified as a private_operating_foundation under sec_509 you are organized and operated exclusively for charitable purposes by establishing and administering educational programs within public and private_schools contributors and their family members contributed to you a profits interest in a limited_liability partnership partnership as a result of the contribution your ownership_interest constitutes excess_business_holdings under sec_4943 of the code contributors and their family members continue to hold in the partnership one of the contributors is the general_partner in the partnership your initial five-year period for disposing of excess_business_holdings ends on date partnership is the licensee of three radio stations partnership has made substantial capital improvements to the radio stations over the years the radio stations are all on the same frequency and are synchronized and simulcast as one station when contributors made the contribution of the partnership_interest to you it was contributors intention to sell the radio stations when the capital improvements were completed during the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you engaged the services of consultant a broadcast broker to sell the radio stations consultants prepared a comprehensive memorandum of offering the offering presents the radio stations in a package as a single operating entity the best value of your interest in the partnership would be derived from a sale of the combined radio stations as a single operating entity you state that consultant has presented the memorandum of offering to more than potential purchasers over the last three years partnership have attended several conventions over a three year period to meet with potential purchasers in addition representatives of the you state that most of the major radio station groups already own the maximum number of radio stations allowed and that the entry fee into this type of market is steep in addition since there has been a dramatic decline in the number of station sales you state that a radio station was sold in and that this sales transaction would be indicative of what the value of partnership’s radio station would be if a buyer could be found consultant states that given the current economic climate the offering price for the partnership’s radio stations would be substantially below market_value in addition consultant states that financing for the purchase of radio stations is not currently available to potential buyers consultant believes that a turnaround will occur over the next two to three years you also state that a further impediment to the sale of the radio stations is the unique complexity of how the radio stations are technically setup this unique concept is new to the industry prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition in this request you explained the difficulties you encountered as described above in disposing of the radio stations by the partnership you also described the partnership's plan to dispose_of the stations within an additional five-year period you submitted the new plan to your state's attorney_general and the attorney_general has no objection to the five-year extension for disposing of the radio stations under your new plan you state that the partnership will continue to make operational and technical improvements in the radio station’s operations by making these operational and technical improvements consultant believes that the radio stations will be well placed for a sale at a price that approximates the true value of the stations consultant believes that a sale should occur within the next to years ruling requested you requested a ruling extending the five-year period of time for disposing of your excess_business_holdings for an additional five years under sec_4943 of the code law sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that the permitted holdings of a private_foundation in any business_enterprise which is not incorporated shall be determined under regulations prescribed by the secretary such regulations shall be consistent in principle with paragraphs and except that in the case of a partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock sec_4943 of the code provides that if there is a change in the holdings ina business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the irs may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 and sec_4943 a private_foundation is permitted to hold twenty percent of the profit interest in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by contribution which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 of the code the internal_revenue_service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five- year period you submit to the internal_revenue_service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period you received a contribution of a profits_interest_in_partnership from your contributors who own a majority of the partnership because of the interest of contributors your holding in excess of the de_minimis amount in sec_4943 of the code is an excess business holding therefore you are required under sec_4943 to dispose_of all of these shares during an initial five-year period ending on date during the initial five-year period as required by sec_4943 of the code the partnership has made diligent efforts to dispose_of the radio stations the partnership has hired a prominent and experienced consultant to sell the radio stations consultants prepared a comprehensive memorandum of offering and actively marketed the property and continue to do so however due to the unique nature of the radio stations owned by the partnership and the current economic climate you are unable to dispose_of the radio stations you represented that disposition of the radio stations within the initial five-year period is not possible except at a price substantially below fair_market_value as required by sec_4943 before the end of the initial five- year period you submitted a request to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of the radio stations and you described your plan for disposing of the radio stations you also submitted the plan to the attorney_general of your state who has no objection to the five-year extension for disposing of the radio stations thus based on the information submitted we have determined that the plan to dispose_of the radio stations within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 of the code for an extension of five years to dispose_of your corporation holdings ruling under sec_4943 of the code the period during which you may dispose_of your excess_business_holdings is extended an additional five years until date we express no opinion as to the consequences or potential consequences resulting from any acts of self-dealing under sec_4941 of the code arising from your participation in the partnership with disqualified persons this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
